Exhibit 10.19

STANCORP FINANCIAL GROUP, INC.

LONG-TERM INCENTIVE AWARD AGREEMENT

(                     Performance Period)

Pursuant to Section 8 of the 2002 Stock Incentive Plan, as amended (the “Plan”),
of StanCorp Financial Group, Inc., an Oregon corporation (the “Company”), and
effective as of                     , the Organization and Compensation
Committee (the “Committee”) of the Company’s Board of Directors (the “Board”)
has approved, and the Company hereby grants, a performance-based award to
                     (the “Employee”) on the terms and conditions of this
Long-Term Incentive Award Agreement (this “Agreement”). Compensation paid
pursuant to the award is intended to qualify as performance-based compensation
under Section 162(m) of the Internal Revenue Code of 1986 (the “Code”). By
accepting this award through the on-line system used by the Company to
administer the Plan, the Employee agrees to all of the terms and conditions of
this Agreement. The Company and the Employee agree as follows:

1. Award. Subject to the terms and conditions of this Agreement, the Company
shall issue to the Employee the number of shares of common stock (“Common
Stock”) of the Company (“Performance Shares”) determined under this Agreement
based on (a) the Company’s performance during the three-year period from
                     to                      (the “Performance Period”) as
described in Section 2, and (b) Employee’s continued employment through the
Performance Period as described in Section 3. Recipient’s “Target Share Amount”
for purposes of this Agreement is              shares.

2. Performance Conditions.

2.1 Subject to Section 3 and Section 4, the number of Performance Shares to be
issued to the Employee shall be determined by multiplying the Target Share
Amount by the Payout Factor determined under the following formula:

Payout Factor = (50% * TSR PF) + (50% * ROE PF)

where the “TSR PF” and the “ROE PF” are determined under the following table
based on the Company’s TSR Rank and ROE Rank respectively (each as defined
below), for the Performance Period.

 

TSR Rank

   TSR PF     ROE Rank      ROE PF  

1

     200 %      1         200 % 

2

     200 %      2         200 % 

3

     167 %      3         167 % 

4

     133 %      4         133 % 

5

     100 %      5         100 % 

6

     75 %      6         75 % 

7

     50 %      7         50 % 

8

     25 %      8         25 % 

9

     0 %      9         0 % 

10

     0 %      10         0 % 

 

1



--------------------------------------------------------------------------------

If the number of companies to be ranked for purposes of determining the TSR PF
or the ROE PF is reduced below 10 pursuant to the last two sentences of
Section 2.2.2, the applicable PF shall be determined under the relevant columns
of the following tables based on the total number of companies remaining to be
ranked:

 

9 Companies to be Ranked

    8 Companies to be Ranked     7 Companies to be Ranked  

Rank

   PF     Rank      PF     Rank      PF  

1

     200 %      1         200 %      1         200 % 

2

     200 %      2         167 %      2         167 % 

3

     167 %      3         133 %      3         133 % 

4

     133 %      4         100 %      4         100 % 

5

     100 %      5         75 %      5         63 % 

6

     63 %      6         50 %      6         25 % 

7

     25 %      7         25 %      7         0 % 

8

     0 %      8         0 %      

9

     0 %           

 

6 Companies to be Ranked

    5 Companies to be Ranked     4 Companies to be Ranked  

Rank

   PF     Rank      PF     Rank      PF  

1

     200 %      1         200 %      1         200 % 

2

     150 %      2         150 %      2         100 % 

3

     100 %      3         100 %      3         25 % 

4

     63 %      4         25 %      4         0 % 

5

     25 %      5         0 %      

6

     0 %           

2.2 TSR Rank.

2.2.1 To determine the Company’s “TSR Rank,” the TSR (as defined below) of the
Company and each of the Peer Group Companies (as defined below) shall be
calculated, and the Company and the Peer Group Companies shall be ranked from
“1” to “10” based on their respective TSRs with “1” being the company with the
highest TSR.

2.2.2 The “Peer Group Companies” are:

 

Assurant, Inc.    The Hartford Financial Services Group, Inc. Lincoln National
Corporation    MetLife, Inc. Principal Financial Group, Inc.    Symetra
Financial Corporation Prudential Financial, Inc.    Voya Financial Unum Group   

If prior to the end of the Performance Period, any Peer Group Company ceases to
be a public reporting company for any reason, then such company shall not be
considered a Peer Group Company. In addition, if as of the last day of the
Performance Period, any Peer Group Company is a party to an agreement pursuant
to which all or substantially all of the stock or assets of the Peer Group
Company will be acquired by a third party, then such company shall not be
considered a Peer Group Company for purposes of determining the Company’s TSR
Rank, but shall remain a Peer Group Company for purposes of determining the
Company’s ROE Rank.

 

2



--------------------------------------------------------------------------------

2.2.3 The “TSR” for the Company and each Peer Group Company shall be calculated
by (a) assuming that $100 is invested in the common stock of the company at a
price equal to the closing market price of the stock on the last trading day of
        , (b) assuming that for each dividend paid on the stock during the
Performance Period, the amount equal to the dividend paid on the assumed number
of shares held is reinvested in additional shares at a price equal to the
closing market price of the stock on the ex-dividend date for the dividend, and
(c) determining the final dollar value of the total assumed number of shares
based on the closing market price of the stock on the last trading day of
“        ”. The TSR shall then equal the amount determined by subtracting $100
from the foregoing final dollar value, dividing the result by 100 and expressing
the resulting fraction as a percentage.

2.3 ROE Rank.

2.3.1 To determine the Company’s “ROE Rank,” the Average ROE (as defined below)
of the Company and each of the Peer Group Companies (as defined in Section 2.2.2
above) shall be calculated, and the Company and the Peer Group Companies shall
be ranked from “1” to “10” based on their respective Average ROEs with “1” being
the company with the highest Average ROE.

2.3.2 The “Average ROE” of the Company and each Peer Group Company for the
Performance Period shall be calculated by averaging the Adjusted ROEs determined
for the applicable company for each of the three years of the Performance
Period. “Adjusted ROE” of any company for any year shall mean the company’s net
income return on average equity (excluding accumulated other comprehensive
income (loss)) as publicly reported by the Company and calculated as follows.
Adjusted ROE for any year shall be calculated by dividing the company’s net
income for the year by the company’s Average Equity for the year. For this
purpose, a company’s net income for any year shall be that amount as set forth
in the audited consolidated income statement of the company for the year or, if
the audited income statement is not available, as set forth in the financial or
statistical supplement published by the company for the last quarter of the
applicable year; provided, however, that if there are noncontrolling interests
in any company’s subsidiaries or if any company has outstanding preferred stock,
net income shall mean net income after giving effect to income or loss
attributable to noncontrolling interests but without giving effect to dividends
or other amounts attributable to preferred shareholders. “Average Equity” of any
company for any year shall mean the average of the company’s Adjusted Equity (as
defined below) as of the last day of the year and the company’s Adjusted Equity
as of the last day of the prior year. “Adjusted Equity” of any company as of any
date shall be calculated by subtracting the company’s accumulated other
comprehensive income (loss) from the company’s total shareholders’ equity (which
excludes noncontrolling interests, if any), in each case as set forth on the
audited consolidated balance sheet of the company as of the applicable date or,
if the audited balance sheet is not available, as set forth in the financial or
statistical supplement published by the company for the last quarter of the
applicable year. If a company restates its audited consolidated financial
statements for any applicable year or as of any applicable date, the latest
publicly available restated data on the date the Committee certifies the ROE
Rank pursuant to Section 4.1 shall be used for the calculations under this
Section 2.3.2.

 

3



--------------------------------------------------------------------------------

3. Employment Condition.

3.1 In order to receive the full number of Performance Shares determined under
Section 2, the Employee must not have a Termination of Employment (as defined
below) prior to the last day of the Performance Period (the “Vesting Date”).

3.2 If the Employee has a Termination of Employment prior to the Vesting Date as
a result of Total Disability, Death or Retirement as such terms are defined in
Sections 6.1-4(b), 6.1-4(c) and 6.1-4(f), respectively, of the Plan, the
Employee or beneficiary shall be entitled to receive an award payout following
the completion of the Performance Period as determined under this Agreement
based on a reduced Target Share Amount. The Target Share Amount following Total
Disability, Death or Retirement of the Employee shall be determined by
multiplying the Target Share Amount before such event by a fraction, the
numerator of which is the number of days in the period starting on the first day
of the Performance Period and ending on the date of the Employee’s Termination
of Employment and the denominator of which is the number of days in the
Performance Period.

3.3 If the Employee has a Termination of Employment prior to the Vesting Date,
other than by reason of Total Disability, Death or Retirement, the Employee
shall forfeit all rights to receive any Performance Shares.

3.4 A “Termination of Employment” shall be deemed to occur on the date on which
the Employee ceases to be employed on a continuous full time basis by the
Company or a subsidiary of the Company for any reason or no reason, with or
without cause. The Employee shall not be treated as having a Termination of
Employment during the time the Employee is receiving long term disability
benefits provided by the Company or a subsidiary of the Company, unless the
Employee has received formal written notice of termination.

4. Certification and Payment.

4.1 As soon as practicable following the release of earnings by the Company and
the Peer Group Companies for the last year of the Performance Period, the
Company shall calculate the Payout Factor and the corresponding number of
Performance Shares issuable to the Employee based on the Payout Factor, and
shall submit these calculations to the Committee. Notwithstanding anything to
the contrary in this Agreement, the Committee may, in its sole discretion,
reduce by up to 50% the calculated numbers of Performance Shares to be issued
based on circumstances relating to the performance of the Company or the
Employee. No later than the March 15 immediately following the Vesting Date the
Committee shall certify in writing (which may consist of approved minutes of a
Committee meeting) the TSR Rank and ROE Rank attained by the Company for the
Performance Period, and the number of Performance Shares issuable to the
Employee based on those performance levels. Subject to applicable tax
withholding, the number of Performance Shares so certified shall be issued to
the Employee as soon as practicable following such certification, but no
Performance Shares shall be issued prior to certification. No fractional shares
shall be issued and the number of Performance Shares deliverable shall be
rounded to the nearest whole share.

 

4



--------------------------------------------------------------------------------

4.2 If, after the certification and payment under this Agreement, any Peer Group
Company restates its financial statements for any year of the Performance Period
for a reason other than a change in accounting principles or guidance, and if
such restatement would result in an improvement in the Company’s ROE Rank, the
Company shall recalculate the Payout Factor and submit it for certification at
the next meeting of the Committee, and promptly following such certification any
additional Performance Shares resulting from the recalculation shall be issued
to the Employee, subject to applicable tax withholding.

5. Tax Withholding. The Employee acknowledges that, on the date the Performance
Shares are issued to the Employee (the “Payment Date”), the Value (as defined
below) on that date of the Performance Shares will be treated as ordinary
compensation income for federal and state income and FICA tax purposes, and that
the Company will be required to withhold taxes on these income amounts. To
satisfy the required minimum withholding amount, the Company shall withhold the
number of Performance Shares having a Value equal to the minimum withholding
amount. For purposes of this Section 5, the “Value” of a Performance Share shall
be equal to the closing market price for Common Stock on the last trading day
preceding the Payment Date.

6. Change of Control.

6.1 Notwithstanding any other provision of this Agreement, if a Change of
Control (as defined below) occurs before the Vesting Date and the Employee has
not previously forfeited the Employee’s Performance Shares under Section 3, the
Company shall, within 5 business days thereafter and subject to applicable tax
withholding as provided for in Section 5, issue to the Employee a number of
Performance Shares determined by multiplying the Target Share Amount by a
fraction, the numerator of which is the number of days in the period starting on
the first day of the Performance Period and ending on the date of the Change in
Control and the denominator of which is the number of days in the Performance
Period; provided, however, that if the Employee had a Termination of Employment
due to Total Disability, Death or Retirement prior to the date of the Change in
Control, the number of Performance Shares to be issued shall be equal to the
Target Share Amount (as previously adjusted under Section 3.2). Amounts
delivered or paid under this Section 6 shall be in satisfaction of any and all
obligations of the Company to issue Performance Shares under this Agreement.

6.2 For purposes of this Agreement, a Change of Control shall have occurred if:

(a) Any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities;

 

5



--------------------------------------------------------------------------------

(b) The Company completes a merger or other consolidation of the Company with
any other company, other than (i) a merger or consolidation which results in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) 51% or more of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person acquires more than 30% of the combined
voting power of the Company’s then outstanding securities;

(c) The Company completes a sale or disposition of all or substantially all of
its assets; or

(d) During any period of twelve months or less, individuals who at the beginning
of such period constituted a majority of the Board cease for any reason to
constitute a majority of the Board unless the nomination or election of such new
directors was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of such period.

7. Mergers, Consolidations or Changes in Capital Structure. If, after the date
of this Agreement, the outstanding Common Stock is increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company or of another corporation by reason of any
reorganization, merger, consolidation, plan of exchange, recapitalization,
reclassification, stock split, combination of shares or dividend payable in
shares, or in the event of any consolidation, merger or plan of exchange
involving the Company pursuant to which the Common Stock is converted into cash,
securities or other consideration, then appropriate adjustment shall be made by
the Committee in the number and kind of shares subject to this Agreement so that
the Employee’s proportionate interest before and after the occurrence of the
event is maintained.

8. No Right to Employment. Nothing in this Agreement or the Plan shall
(i) confer upon the Employee any right to be continued in the employment of the
Employee’s employer or interfere in any way with the right of such employer to
terminate the Employee’s employment at any time, for any reason or no reason,
with or without cause, or to decrease the Employee’s compensation or benefits,
or (ii) confer upon the Employee any right to the continuation, extension,
renewal, or modification of any compensation, contract or arrangement with or by
the Company or any subsidiary of the Company.

9. Approval. The obligations of the Company under this Agreement and the Plan
are subject to the approval of state, federal or foreign authorities or agencies
with jurisdiction in the matter. The Company will use its reasonable best
efforts to take steps required by state, federal or foreign law or applicable
regulations, including rules and regulations of the Securities and Exchange
Commission and any stock exchange on which the Company’s shares may then be

 

6



--------------------------------------------------------------------------------

listed, in connection with the grant evidenced by this Agreement. The foregoing
notwithstanding, the Company shall not be obligated to deliver the Performance
Shares if such delivery would violate or result in a violation of applicable
state or federal securities laws.

10. Miscellaneous.

10.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Oregon, without regard to the choice of law principles
applied in the courts of such state.

10.2 Severability. If any provision or provisions of this Agreement are found to
be unenforceable, the remaining provisions shall nevertheless be enforceable and
shall be construed as if the unenforceable provisions were deleted.

10.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
and contemporaneous oral or written agreements between the Company and the
Employee relating to the subject matter hereof.

10.4 Amendment. This Agreement may be amended or modified only by written
consent of the Company and the Employee.

10.5 Assignment. The Employee may not assign this Agreement or any rights
hereunder to any other party or parties without the prior written consent of the
Company. This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

STANCORP FINANCIAL GROUP, INC. By:   J. Greg Ness, Chairman, President & CEO

 

7